                          Case 2:19-cv-01998-JCM-VCF Document 11 Filed 06/02/20 Page 1 of 2




                     1    Lisa A. McClane
                          Nevada State Bar No. 10139
                     2    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     3    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     4    Fax: (702) 921-2461
                          Email: lisa.mcclane@jacksonlewis.com
                     5    Email: daniel.aquino@jacksonlewis.com

                     6    Attorneys for Defendant Strategic Behavioral Health LLC
                          Montevista Hospital, Inc.
                     7
                     8                                UNITED STATES DISTRICT COURT

                     9                                      DISTRICT OF NEVADA

                     10   RENAE SIMMS,
                                                                               Case No.: 2:19-cv-01998-JCM-VCF
                     11                 Plaintiff,
                                                                               STIPULATION EXTENDING TIME FOR
                     12          vs.                                           DEFENDANTS TO RESPOND TO
                                                                               PLAINTIFF’S FIRST AMENDED
                     13   STRATEGIC BEHAVIORAL HEALTH, LLC,                    COMPLAINT
                          a Delaware corporation, BHC MONTEVISTA
                     14   HOSPITAL, INC., incorrectly named as
                          MONTEVISTA HOSPITAL, a Delaware
                     15   corporation, DOES I through X, inclusive, and,
                          ROE CORPORATIONS I through X, inclusive,
                     16
                                        Defendants.
                     17
                     18          IT IS HEREBY STIPULATED by and between Plaintiff RENAE SIMMS (“Plaintiff”),

                     19   through her counsel, HOLMAN LAW OFFICE, and Defendant, STRATEGIC BEHAVIORAL

                     20   HEALTH LLC (“SBH”), by and through its counsel, Jackson Lewis P.C., that Defendant shall

                     21   have an extension up to and including June 8, 2020, in which to file its response to Plaintiff’s

                     22   First Amended Complaint. This Stipulation is submitted and based upon the following:

                     23          1. Plaintiff filed her First Amended Complaint on January 1, 2020.           ECF No. 7.

                     24   Defendants accepted served for the First Amended Complaint on April 1, 2020. ECF No. 7 and

                     25   ECF No. 8.

                     26          2. Defendant’s response to the Complaint is currently due on June 1, 2020.

                     27          3. Due to the press of other matters, including adjustments made necessary by the

                     28   COVID-19 pandemic, and in order to fully respond to the pleading, Defendants require additional

Jackson Lewis P.C.
                                                                           1
    Las Vegas
                          Case 2:19-cv-01998-JCM-VCF Document 11 Filed 06/02/20 Page 2 of 2




                     1    time to respond to the Complaint. Defendants accordingly request an extension, up to and

                     2    including June 8, 2020, to file its responsive pleading.

                     3             4. This is the first request for an extension of time for Defendants to file a response to

                     4    Plaintiff’s First Amended Complaint.

                     5             5. This request is made in good faith and not for the purpose of delay.

                     6             6. Nothing in this Stipulation, nor the fact of entering to the same, shall be construed as

                     7    waiving any claim and/or defense held by any party.

                     8             Dated this 1st day of June, 2020.

                     9    HOLMAN LAW OFFICE                                       JACKSON LEWIS P.C.

                     10
                                 /s/ Kristina S. Holman                                  /s/ Lisa A. McClane
                     11   Kristina S. Holman                                      Lisa A. McClane, Bar No. 10139
                          3470 E. Russell Road, Suite 202                         300 S. Fourth Street, Suite 900
                     12   Las Vegas, NV 89120                                     Las Vegas, Nevada 89101
                     13   Attorneys for Plaintiff                                 Attorneys for Defendant
                     14
                     15                                                   ORDER
                     16                                   IT IS SO ORDERED:
                     17
                     18                                   United States Magistrate Judge
                     19                                                6-2-2020
                                                          Dated:
                     20
                     21
                     22   4848-6054-6238, v. 1

                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                              2
    Las Vegas
